Citation Nr: 1118030	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO. 09-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a psychiatric disorder, to include depression, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Veteran submitted a statement explaining that he wished to have his claim for "vascular condition, lower left extremity" reviewed for clear and unmistakable error because this condition should have been service-connected on the initial claim for "left lower extremity (LLE) damage." This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran had previously requested and been scheduled for a Board hearing at a local VA office (RO). This hearing was scheduled for November 2010, but the Veteran failed to appear. In December 2010, the Veteran requested that this hearing be rescheduled. This request was granted by the undersigned Veterans Law Judge in March 2011.

Due process considerations mandate that the Board may not proceed with review of the claim on appeal without affording the claimant an opportunity for the requested hearing. Therefore, a remand is required for the scheduling of a travel board hearing. See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

